NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                              SUPERIOR COURT OF NEW JERSEY
                                              APPELLATE DIVISION
                                              DOCKET NO. A-5444-16T3
FATIMA MARROQUIN,

        Plaintiff-Appellant,

v.

SALVADOR A. ESPINOZA and
JOSE RAMON ESPINOZA,

     Defendants-Respondents.
___________________________________

              Argued July 16, 2018 – Decided August 2, 2018

              Before Judges Whipple and Suter.

              On appeal from Superior Court of New Jersey,
              Law Division, Union County, Docket No. L-0969-
              16.

              Alan Roth argued the cause for appellant
              (Bendit Winstock, attorneys; Alan Roth and Kay
              A. Gonzalez, on the brief).

              Michael Della Rovere argued the cause for
              respondents (O'Toole, Couch & Della Rovere,
              LLC, attorneys; Michael Della Rovere, on the
              brief).

PER CURIAM

        Plaintiff Fatima Marroquin appeals from the July 7, 2017

order that granted summary judgment to defendants Salvador A.
Espinoza    and   Jose   Ramon   Espinoza    and   dismissed   plaintiff's

personal injury complaint.       We affirm the summary judgment order.

     Plaintiff and other family members were staying at the house

co-owned by her cousins, the defendants, in Plainfield to celebrate

Thanksgiving.     Defendants are co-owners.        Plaintiff testified in

her deposition that on Saturday, November 28, 2014,1 it rained and

snowed, but she did not go out.          She did not know if anyone had

cleared ice or snow from the driveway or the walkways around the

property.

     On Sunday, November 29, 2014, plaintiff and her aunt went

shopping around 11 a.m.      They left from the rear entrance where

there is access to the driveway.         It was not raining but was cold.

Plaintiff had no difficulty walking to the car in the driveway.

They were gone about two hours.          When they came back and because

plaintiff was going to return to New York, she parked in the front

of the property where there was a walkway from the street to the

front door.   She parked there "[b]ecause it was easier for us, for

me to place the luggage back there and also for my mother because

she has a bad leg."      She and her aunt walked around to the back



1
  We use the same days and dates in this opinion that plaintiff
used in her deposition. However, we note that November 28, 2014
was a Friday and November 29, 2014, the day of the accident, was
a Saturday.

                                     2                            A-5444-16T3
of the house to enter because "[i]t's just that we were always

told to come in through the back."         She had no difficulty walking

on the driveway.    It was not raining or snowing.

     Plaintiff stayed another two hours.        She, her father, and her

uncle loaded the luggage in the car parked out front, using the

front walkway.    She had no difficulty walking out to the car with

the luggage.     They went back to the house to say good-by and for

her mother. The others were in front of plaintiff on the sidewalk.

Plaintiff testified she was about "halfway" when she said that "I

felt that I stepped on something, on ice, and that's when I lost

my balance and I went down" on what she said was black ice.            She

fell, striking her chin on the steps, and putting out both hands,

breaking her right wrist.      The displaced fracture subsequently was

surgically     repaired   by   "internal     fixation   with   [a]   volar

interlocking plate."      Plaintiff alleges she continues to have pain

and limited range of motion in her wrist that limits her activities

and because, she is right handed, now has difficulty writing.

     Defendant Jose Espinoza was in the house when the accident

happened, heard plaintiff scream and went to her assistance.             He

testified in his deposition that it was not raining on November

29, nor was it cold.      After a snowstorm, he typically shovels and

cleans "very well and I put a lot of salt."        He recalled clearing


                                    3                            A-5444-16T3
snow and putting down salt prior to Thanksgiving but it had not

rained on the days just preceding Thanksgiving.

      Defendant Salvador Espinoza left for work about 7 a.m. on

Sunday, November 29, 2014, using the back entrance and driveway.

In his interrogatory answers, he said that the front entrance was

"clear and dry.      It was a nice day and the weather was clear."           He

testified that from his vehicle, he stopped on his driveway,

checked the front entrance "to see that everything was correct and

dry   and   well."      He   testified    that   he   could   "see   exactly

everything."

      He stated that it had snowed on Saturday, November 28, 2014

but "not a very strong snow."          He cleaned off the snow and put

down salt.     It was cold.      On the morning of November 29, it also

was cold but "clean."         Although Salvador had put down salt on

November 28th, he indicated there was rain and that "since it

rained, the salt, I imagine it went away."2             He did not spread

more salt on November 29 before he left for work.               He learned

plaintiff had fallen when he returned home from work at 6 p.m.

      Plaintiff      filed   a   personal   injury     complaint     against

defendants on March 17, 2016, seeking compensation for the injuries



2
  The record is not clear if the rain was on the 28th or 29th of
November 2014.

                                      4                              A-5444-16T3
she received in the accident.              Defendants' answer was filed in

April 2016.     In May 2017, defendants filed a motion for summary

judgment.     Following oral argument, on July 7, 2017, the trial

court   granted     summary       judgment      to    defendants    and   dismissed

plaintiff's complaint.

        There was no dispute that plaintiff was a social guest of

defendants.        The    court    found       that   plaintiff     had   not   shown

defendants had knowledge of the icy condition.                         Although the

homeowner assumed that the rain may have washed away some of the

salt, those facts were not sufficient, "giving all favorable

inferences to the plaintiff," to find that there was "a material

issue of fact that the homeowner . . . had knowledge of the

condition."        Without knowledge, the court granted defendants'

motion for summary judgment.

      On    appeal,      plaintiff    contends        that    the   court's     order

dismissing the case was in error because there were material issues

of   fact   that    precluded      summary      judgment.        She   argues    that

defendants knew or had reason to know about the icy condition of

the walkway, that they did not exercise reasonable care to make

the walkway safe or to warn of the ice.                      She did not have any

reason to know about the icy condition or the risk involved.




                                           5                                A-5444-16T3
       We review a court's grant of summary judgment de novo,

applying the same standard as the trial court. Conley v. Guerrero,

228 N.J. 339, 346 (2017).        Summary judgment must be granted if

"the   pleadings,     depositions,    answers      to   interrogatories   and

admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact challenged

and that the moving party is entitled to a judgment or order as a

matter of law."       Templo Fuente De Vida Corp. v. Nat'l Union Fire

Ins. Co. of Pittsburgh, 224 N.J. 189, 199 (2016) (quoting R. 4:46-

2(c)).

       The determination of whether a duty exists is a question of

law.     Wang v. Allstate Ins. Co., 125 N.J. 2, 15 (1991).            No one

disputes that plaintiff was a social invitee of defendants.

       "[U]nder our tort law, liability may depend on whether a

plaintiff suffers an injury on the walk leading to the front door

of a house—which is owned or controlled by the property owner—as

opposed to a sidewalk abutting the property."             Qian v. Toll Bros.

Inc., 223 N.J. 124, 138 (2015) (citing Cogliati v. Ecco High

Frequency Corp., 92 N.J. 402, 415 n.6. (1983)).              "A residential

homeowner has a duty to render private walkways on the property

reasonably     safe    and—to   the       extent   reasonable    under    the




                                      6                             A-5444-16T3
circumstances—to clear snow and ice that presents a danger to

known or expected visitors."       Id. at 137.

     As a social guest, defendants had a duty to warn of any

"dangerous conditions of which the owner had actual knowledge and

of which the guest is unaware."          Rowe v. Mazel Thirty, LLC, 209

N.J. 35, 44 (2012) (quoting Hopkins v. Fox & Lazo Realtors, 132

N.J. 426, 434 (1993)).      "A host's duty to a social guest includes

an obligation to warn of a known dangerous condition on the

premises except when the guest is aware of the condition or by

reasonable use of the facilities would observe it."              Tighe v.

Peterson, 175 N.J. 240, 241 (2002).

     Here, we agree with the trial judge that there was no genuine

issue of fact that defendant homeowners were aware of the icy

condition of the front walkway.       Neither plaintiff nor defendants

said that they knew of the ice prior to the fall.          Plaintiff did

not dispute defendants' claim that the walkway had been cleared

of snow and salted on November 28, the day before her fall.               No

one disputed that the walkway was not used in the morning of the

29th.   Defendant Salvador said that he looked at the walkaway that

morning and that it was clear.       Plaintiff did not testify that it

rained on the 29th.         Although, Salvador testified that it had

rained,   plaintiff   did    not   present   evidence   that   defendants'


                                     7                            A-5444-16T3
reasonably should have known that the light rain would cause black

ice.    There was no testimony that the area typically created ice

or that it had to be salted in the rain.    Plaintiff had no expert

to discuss the meteorological conditions or the nature of the

walkway.    Plaintiff did not see the ice on the walkway; she and

others traversed the walkway in one direction and she fell making

a return trip.     Given this record, we agree with the trial judge

that plaintiff did not raise any genuine issue of material fact

that defendants' reasonably knew or should have known about the

alleged icy condition of the walkway before plaintiff's trip and

fall.

       Affirmed.




                                  8                        A-5444-16T3